FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                  April 15, 2015

  2nd Court Of Appeals Clerk                                District Clerk Tarrant County
  Debra Spisak                                              Thomas Wilder
  401 W. Belknap, Ste 9000                                  401 W. Belknap
  Fort Worth, TX 76196                                      Fort Worth, TX 76196
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  371st District Court Presiding Judge                      Terry Barlow
  401 W Belknap                                             1110 E. Weatherford
  Fort Worth, TX 76196-7118                                 Fort Worth, TX 76102
                                                            * DELIVERED VIA E-MAIL *
  Debra Ann Windsor
  Assistant District Attorney                               District Attorney Tarrant County
  401 W. Belknap                                            Sharen Wilson
  Fort Worth, TX 76196                                      401 West Belknap
  * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76196
                                                            * DELIVERED VIA E-MAIL *

  Re: MILLER, CHRISTOPHER ADRIAN
  CCA No. PD-0038-14                                                                  COA No. 02-12-00487-CR
  Trial Court Case No. 1264863D

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX